DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, US Pub. 2019/0199555 to Munier et al. (hereinafter “Munier”)) does not disclose, with respect to claim 1, the first uplink carrier information indicates a switching-from cell having a first uplink carrier that is a switching-from uplink carrier for a sounding reference signal (SRS) carrier switching and indicates whether the switching-from uplink carrier is a supplementary uplink (SUL) carrier as claimed.  Rather, Munier teaches the second uplink carrier information indicates that a second uplink carrier is a switching-to uplink carrier for the SRS carrier switching [0099].  The same reasoning applies to claims 9 and 21 mutatis mutandis.  Accordingly, claims 1-5, 7-12 and 14-23 are allowed.
Mukherjee (US Pub. 2019/0246427) teaches SRS switching (Figure 8).
He et al. (US Pub. 2020/0322187) teaches receiving configuration parameter comprising a first component carrier and a second component carrier (step 802 in Figure 8) and transmitting SRS based on the SRS carrier switching (step 804 in Figure 8).
Choi et al. (US Pub. 2020/0092055) teaches parameter called “srs-SwitchFromServCellIndex” in Table 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414